Citation Nr: 0014653	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  94-23 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for scleroderma.

2.  Entitlement to service connection for a stomach disorder 
(including ulcers) and an esophagus disorder.

3.  Entitlement to service connection for a lung disorder.

4.  Entitlement to service connection for a nervous disorder.

5.  Entitlement to service connection for numbness of the 
hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to June 
1960, and from September 1961 to September 1963.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1992 RO decision that denied service 
connection for scleroderma, a stomach disorder (including 
ulcers) and an esophagus disorder, a lung disorder, a nervous 
disorder, and numbness of the hands.  

The veteran also appealed an RO denial of a claim for service 
connection for hypertension, but in October 1999 the RO 
granted service connection for hypertensive cardiomyopathy, 
and thus this issue is no longer on appeal.


FINDINGS OF FACT

1.  The veteran has not presented competent evidence of a 
plausible claim for service connection for scleroderma.

2. The veteran has not presented competent evidence of a 
plausible claim for service connection for a stomach disorder 
(including ulcers) and an esophagus disorder.

3. The veteran has not presented competent evidence of a 
plausible claim for service connection for lung disorder.

4. The veteran has not presented competent evidence of a 
plausible claim for service connection for a nervous 
disorder.

5. The veteran has not presented competent evidence of a 
plausible claim for service connection for numbness of the 
hands.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for scleroderma.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a stomach disorder (including ulcers) 
and an esophagus disorder. 
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted a well-grounded claim for 
service connection for a lung disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The veteran has not submitted a well-grounded claim for 
service connection for a nervous disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The veteran has not submitted a well-grounded claim for 
service connection for numbness of the hands.  38 U.S.C.A. 
§ 5107(a) (West 1991).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

During the veteran's first period of service from July 1957 
to June 1960, he was seen for complaints of blood in his 
urine in September 1957.  Urinalysis was normal.  In June 
1958, he had complaints of a fungus on his right leg.  In 
September 1958, he was treated for gonococcal urethritis.  He 
reported hyperpigmented skin of the toes and a patch of 
lichenification on the right lateral upper leg in November 
1958.  This initially was referred to as a fungal infection, 
although scrapings showed no fungus.  The diagnoses were 
dermatophytosis and lichen simplex chronicus.  In October 
1959, the veteran was seen for a rash on his hands and feet, 
and in April 1960 he was seen for a rash on his hands.  The 
June 1960 service separation examination noted clinical 
evaluation of all systems was normal.

The veteran's second period of military service was from 
September 1961 to September 1963.  During this time he was 
seen for complaints of a rash throughout his body in February 
1962; on examination, there were no signs of a rash.  In 
March 1962, he was treated for gonococcal urethritis.  In 
November 1962, the veteran was seen for urinary complaints, 
including burning and frequency, which he said had been 
recurrent since 1957.  Examination, including an IVP, was 
normal, and a urethral stricture was suspected.  In May 1963, 
he was seen for complaints of pains around his heart and said 
that everything he ate turned sour and he had nausea.  He was 
given antacids.  At the September 1963 service separation 
examination, the veteran gave a history of intermittent 
burning on urination for several years, and it was noted that 
an IVP had been normal and it had been believed he had a 
urethral stricture.  Current clinical evaluation of the 
genitourinary system and urinalysis were normal.  The 
separation examination also showed normal lungs and chest, 
abdomen and viscera, skin, and psychiatric system.  
Laboratory testing and a chest X-ray were normal.

The veteran was admitted to a VA hospital in January 1968 for 
complaints of hematuria.  He gave a history of similar 
episodes for the past 10 years and a history of gonorrhea in 
1956.  Examination was negative except for a slightly tender 
prostate.  Cystoscopy, IVP, and laboratory tests were normal.  
The diagnosis was hematuria of unknown etiology.

The veteran filed a claim for service connection for 
"internal bleeding" in March 1968; no other conditions were 
mentioned.

In April 1968, the RO denied service connection for "internal 
bleeding."

In June 1987, the veteran was admitted to a VA Medical Center 
(VAMC) for complaints of dyspnea on exertion for 
approximately 2 years.  He reported it was occasionally 
accompanied by diaphoresis but not chest pain.  He also 
described numbness of the hands and that his hands became 
cold when exposed to cold over the last 5 years.  He gave a 
vague history of dysphagia with solid foods.  He also gave a 
history of hematuria, but current evaluation of that problem 
was normal.  The final diagnoses were scleroderma, anemia, 
and hypertension.

The veteran was readmitted to the VAMC in December 1987 with 
complaints of dyspnea on exertion and a recent episode of 
blood per rectum.  He also gave a history of scleroderma 
(first diagnosed in June 1987) with dyspnea on exertion, 
sclerodactyly, and Raynaud's syndrome.  It was noted that he 
had symptoms of esophageal dysmotility.  A chest X-ray showed 
interstitial markings, and he was scheduled to have his 
interstitial lung disease reassessed as an outpatient. An 
esophagogastroduodenoscopy and colonoscopy were performed 
during the admission, and he was treated with blood 
transfusions.  The final diagnoses were scleroderma, 
hypertension, a pyloric ulcer, and colonic polyps.  

VA outpatient records from 1987 to 1988 show treatment for 
various ailments including scleroderma (also called 
progressive systemic sclerosis (PSS)) with multiple system 
involvement including skin, Raynaud's, gastrointestinal, and 
lung problems.

In a March 1992 statement, the veteran's sister reported that 
he was treated for internal bleeding in late 1963 or early 
1964 and for the same condition in the early 1970s.  She 
noted that he was recently treated at a VA hospital with 
blood transfusions and a bleeding ulcer was diagnosed.  
[Attempts to obtain records of the alleged old treatment were 
unsuccessful.]

VA outpatient records in 1991 and 1992 show treatment for 
scleroderma and hypertension.  Complaints included persistent 
numbness in the fingers.  A chest X-ray showed increased 
institial markings predominately in the lower lung fields.  
An upper gastrointestinal series showed mild esophagitis.  

The veteran testified at a December 1993 hearing at the RO in 
support of his claims for service connection.  He said he 
felt his nervous condition started when he was treated with 
tranquilizers for rashes in service in 1958 and 1959.  He 
said his skin problems led to or represented the onset of 
scleroderma.  He indicated that he had numbness, tingling, 
and aching in his hands related to his scleroderma.  He felt 
the onset of his current ulcers and esophagus condition was 
shown by blood in his urine in service.  

Additional VA outpatient records from the 1990s show 
continued treatment for the veteran's scleroderma and 
complications through 1996.  In December 1996, he was 
admitted to a VAMC after an episode of syncope and blood in 
the stool.  His past medical history was noted to include 
scleroderma for 10 years with Raynaud's phenomenon, 
sclerodactyly, interstitial lung disease, dysphagia, and mild 
ascites; hypertension; peptic ulcer disease 10 years ago; and 
colon polyps status post polypectomy.  During the admission, 
an upper gastointestinal X-ray study showed a hiatal hernia, 
gastroesophageal reflux, duodenitis, and a motility disorder 
of the esophagus and stomach consistent with scleroderma.  
Regarding scleroderma, it was noted that there were 
manifestations of Raynaud's phenomenon, sclerodactyly, 
questionable dysphagia, and lung and kidney involvement.  
Regarding renal function, such returned to normal during the 
admission.  Pulmonary function testing was consistent with 
obstructive disease and decreased diffusion capacity.  
Hypertension and a urinary tract infection were noted and 
treated.  The hospital summary shows diagnoses of syncope of 
unknown origin, gastrointestinal bleeding, systemic sclerosis 
[scleroderma], hypertension, and a urinary tract infection.  
In an addendum, it was also noted the veteran had 
esophagitis, duodenitis, gastritis, and poor esophageal and 
stomach motility.

On an August 1999 VA genitourinary examination, the veteran's 
history of prior genitourinary problems including hematuria 
was noted, but currently he had no symptoms, and following 
testing it was noted that renal function was stable.  A past 
history of gastrointestinal bleeding was also noted.

II  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
scleroderma, Raynaud's disease, and peptic ulcer disease, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The veteran claims service connection for scleroderma, a 
stomach disorder (including ulcers) and an esophagus 
disorder, a lung disorder, a nervous disorder, and numbness 
of the hands.  He maintains these conditions were first 
manifested or caused by skin rashes and/or hematuria during 
service.  His claims present the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that they are well grounded, meaning plausible.  If 
he has not done so, there is no duty on the part of the VA to 
assist him with his claims, and they must be denied.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  
For a claim for service connection to be plausible or well 
grounded, it must be supported by competent evidence, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

For a service connection claim to be well grounded, there 
must be competent evidence of a current disability (medical 
evidence of a diagnosis), of incurrence or aggravation of a 
disease or injury in service (medical evidence or, in some 
circumstances, lay evidence), and of a nexus between the in-
service disease or injury and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995).

The veteran served on active duty from 1957 to 1960, and from 
1961 to 1963.  The service medical records show he had 
genitourinary problems (including complaints of bleeding in 
his urine) and acute skin conditions (including 
dermatophytosis and lichen simplex chronicus).  However, the 
service records indicate that these conditions were acute and 
transitory, and, in any event, there is no medical evidence 
to link them to the conditions now claimed for service 
connection.  The evidence shows the veteran was first 
diagnosed as having scleroderma in 1987, with a history of 
various symptoms dating from earlier in the 1980s.  There is 
no medical evidence linking scleroderma to service which 
ended many years earlier, and without such medical evidence 
the claim for service connection is not well grounded.  A 
stomach disorder (including ulcers) and an esophagus 
disorder, a lung disorder, and numbness of the hands are all 
shown after scleroderma appeared in the 1980s, and the 
medical records indicate that most of these other physical 
problems are manifestations or complications of scleroderma.  
Even if these other physical problems are independent of 
scleroderma, there is no medical evidence to link them to 
service, and without such evidence the claims for service 
connection are not well grounded.  The service medical 
records do not show any psychiatric pathology, and there is 
not post-service diagnosis of a psychiatric disorder.  
Without a current diagnosis of a psychiatric disorder, the 
related service connection claim is not well grounded.  Even 
assuming that a current psychiatric disorder exists, a well-
grounded claim would require medical evidence to link the 
condition to service, and no such medical evidence has been 
submitted.

As laymen, the veteran and his sister are not competent to 
render a medical opinion regarding diagnosis or etiology, and 
their statements on such matters do not serve to make his 
claims well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The veteran has not presented competent medical evidence 
linking scleroderma, a stomach disorder (including ulcers) 
and an esophagus disorder, a lung disorder, any nervous 
disorder, or numbness of the hands to service.  Without such 
competent medical evidence, the claims for service connection 
are not well grounded and must be denied.  38 U.S.C.A. § 
5107(a); Caluza, supra.


ORDER

Service connection for scleroderma is denied.

Service connection for a stomach disorder (including ulcers) 
and an esophagus disorder is denied.

Service connection for a lung disorder is denied.

Service connection for a nervous disorder is denied.

Service connection for numbness of the hands is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

